DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 22 are objected to because of the following informalities:  
At Line 11 of Claim 7: the recitation “first plane at least one of” requires a change to - - first plane, at least one of - - to correct an error of an essentially typographical nature.
At Line 5 of Claim 22: the recitation “conduciveness” requires a change to - - conductivity - - to correct an error of an essentially typographical nature.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because said claim is drawn to a “use” which is not a proper “process” claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, 11, 13, 14, 16, 17, 19, 24, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 At Lines 2 – 3 and 8 of Claim 8: the recitations “the suction cup” are not clear because no - - suction cup - - has been introduced in either of Claims 1 or 8. In other words, no antecedent basis exists for the recitations “the suction cup”. Also, at Line 2 of Claim 8: the recitation “the valve body” is not clear because no - - valve body - - has been introduced earlier in either of Claims 1 or 8. In other words, no antecedent basis exists for the Line 3 recitation of “the valve body”.
At Lines 2 and 6 of Claim 9: the recitations “the suction cup” are not clear because no - - suction cup - - has been introduced in any of Claims 1, 6, or 9. In other words, no antecedent basis exists for the recitations “the suction cup”. Also, at Lines 4 and 8 of Claim 9: the recitation “the valve member” is not clear because no - - valve member - - has been introduced in any of Claims 1, 6, or 9. In other words, no antecedent basis exists for the recitations “the valve member”.
At Line 3 of Claim 11: the recitation “the wall element” is not clear because no - - wall element - - has been introduced in any of Claims 1, 10, or 11. In other words, no antecedent basis exists for the recitation “the wall element”. 
At Lines 4 - 5 of Claim 13: the recitations “the plate element”, “the wall element”, “the valve element”, “the valve member”, “the valve body”, and “the suction cup” are not clear because no - - plate element - - , - -  wall element - - , - -  valve element - -, - - valve member - -, - - valve body - -, or - - suction cup - - have been introduced in any of Claims  
At Lines 12 - 13 of Claim 14: the recitation “the wall element” is not clear because no - - wall element - - has been introduced in any of Claims 1 or 14. In other words, no antecedent basis exists for the recitation “the wall element”. 
At Lines 13 – 14 of Claim 16: the recitations “the wall element” and “the plate element” are not clear because no - - wall element - - or - - plate element - - have been introduced in any of Claims 1 or 16. In other words, no antecedent basis exists for the recitations “the wall element” or “the plate element”.
At Lines 4 - 5 of Claim 17: the recitation “the plane being perpendicular to the first direction” is not clear because no particular - - perpendicular plane - - has been introduced in any of Claims 1 or 17. In other words, no proper antecedent basis exists for the recitation “the plane being perpendicular to the first direction” because plural planes are perpendicular to the first direction.
At Lines 2 - 3 of Claim 19: the recitation “the plane being perpendicular to the first direction” is not clear because no particular - - perpendicular plane - - has been introduced in any of Claims 1, 18, or 19. In other words, no proper antecedent basis exists for the recitation “the plane being perpendicular to the first direction” because plural planes are perpendicular to the first direction. Also, at Line 4 of Claim 19: the recitation “the first key element” ” is not clear because no - - first key element - - has been introduced in any of Claims 1, 18, or 19. In other words, no antecedent basis exists for the recitation “the first key element”.
Claim 24: the recitations “the control element” are not clear because two control elements have been introduced in Claims 1, 20, and 24 and it is not clear as to which one is referred back to. In other words, no proper antecedent basis exists for the recitation “the control element” because plural - - control elements - - have been introduced. Also, At Lines 4, 5, 10, 15, 17, 23, and 24 of Claim 24: the recitations “the display unit” are not clear because two display unit have been introduced in Claims 1, 20, and 24 and it is not clear as to which one is referred back to. In other words, no proper antecedent basis exists for the recitation “the display unit” because plural - - display units - - have been introduced. In addition, At Lines 8 - 9, and 14 of Claim 24: the recitations “the third electric conductive or magnetic element” are not clear because no  - - third electric conductive or magnetic element - - has been introduced in Claims 1, 20, and 24. In other words, no antecedent basis exists for the recitations “the third electric conductive or magnetic element”. Furthermore, At Lines 9 - 10, 14 – 15 of Claim 24: the recitations “the first electric conductive or magnetic element” are not clear because no - - first electric conductive or magnetic element - - has been introduced in Claims 1, 20, and 24. In other words, no antecedent basis exists for the recitations “the first electric conductive or magnetic element”. Finally, At Line 20 of Claim 24: the recitation “the fourth electric conductive or magnetic element” is not clear because no - - fourth electric conductive or magnetic element - - has been introduced in Claims 1, 20, and 24. In other words, no antecedent basis exists for the recitation “the fourth electric conductive or magnetic element”.
At Lines 2 and 6 of Claim 25: the recitations “the control element” are not clear because two control elements have been introduced in Claims 1, 20, 24, and 25, and it is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 10, 12, 15, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al. (United States Patent Application Publication US 2008/0238879 A1, Listed on IDS file November 04, 2019), hereinafter referenced as Jaeger.
Regarding Claim 1, Jaeger discloses “A control element for navigating through a menu of a display unit or selecting a menu item of the menu, comprising: at least one housing body, comprising at least one first housing part;” (Figure 13, Item 81 ‘knob controller’, 83 ‘base’ (Notice that knob controller 81 is a control element capable of the intend use of the preamble and comprises a housing body with a first housing part 83.)), “and at least one second housing part which is rotatable relative to the first housing part” (Figure 13, Item 86 ‘cap’, and Paragraph [0087], Lines 6 – 7 (Notice that cap 86 is a second housing part that rotates relative to base 83.)), “at least one finger element which rotates relative to the first housing part in response to the second housing part rotating relative to the first housing part whereby at least one bottom surface of the finger element lies, at least in areas, in at least one first plane” (Figure 13, Item 85 ‘sensor tip’, and Paragraph [0088], Lines 3 - 6 (Notice that sensor tip 85 provides a finger element that rotates relative to base 83 when cap 86 is rotated and a bottom surface of the sensor top 85 lines in a first plane of touch screen 82.)),  “and at least one key element, comprising at least one button element; and at least one selection element” (Figure 13, Items 86 and 85 (Notice that cap 86 (key) provides a button element and that sensor tip 85 provides a selection element.)), “the button element being operatively connected to the selection element” (Figure 13 (Notice that cap 86 providing a button is connected to sensor tip 85.)), “whereby actuating the button element causes the selection element to move relative to at least one of the first housing part or the second housing part” (Figure 13 and Paragraph [0088], Lines 3 – 6 (Notice that movement of cap 86 providing a button, move sensor tip 85 relative to the first housing part (base 83). Notice that the claim is met with respective to the alternative “or” condition.)), “and to approach and touch the first plane” (Figure 13 
Regarding Claim 2, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “wherein a first direction is defined by at least one axial extension of the housing body” (Figure 13, Items 86 and 83 (Notice that a first direction (top to bottom along the broken center line) is defined by an axial extension of the housing body comprised of base 83 and cap 86.)).
 Regarding Claim 3, Jaeger discloses everything claimed as applied above (See claim 2). In addition, Jaeger discloses “wherein the axial extension of the housing body is in a direction parallel to a vector pointing from bottom to top of the control element” (Figure 13, Item 89 ‘compression spring’ (Notice that the axial extension of housing body is in a direction parallel to that of the vector provided by compression spring 89 going from bottom to top of the control element.)).
Regarding Claim 4, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “further comprising at least one wall element directly or indirectly connected to the second housing element” (Figure 13, Item 86 (Notice that the side of the cap provides at least one wall element directly connected to the second housing element (cap 86).)).
Regarding Claim 5, Jaeger discloses everything claimed as applied above (See claim 4). In addition, Jaeger discloses “wherein at least one of the wall element rotates around at least one central axis of the control element relative to the first housing part when the second housing part is rotated relative to the first housing part [ ]” (Figure 13, Item 86, and Paragraph [0087], Lines 6 - 7 (Notice that the side of the cap providing at 
Regarding Claim 6, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “further comprising at least one fastening element for fastening the control element on the display unit” (Figure 13, Item 84 ‘suction cup device’ (Notice that suction cup device 84 fastens the control element 81 to touch screen 82.)).
Regarding Claim 7, Jaeger discloses everything claimed as applied above (See claim 6). In addition, Jaeger discloses “wherein the at least one fastening element is provided for fastening the control element on at least one position of a screen area part of the display unit, and wherein at least one of [ ] the fastening element comprises at least one suction cup [ ]” (Figure 13, Item 84 ‘suction cup device’ (Notice that suction cup device 84 fastens the control element 81 to at least one position of touch screen 82 with at least one suction cup shown in Figure 13.) Also, notice that the claim is met with respect to the alternative “at least one of” condition.)).
Regarding Claim 10, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “further comprising at least one plate element for increasing stability of the control element” (Figure 13, Item 83 (Notice that base 83 has a plate form for increasing stability of the control element against touches.)).
Regarding Claim 12, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “wherein at least one of [ ] the bottom surface of the first housing part lies, at least in areas, in the first plane” (Figure 13, Items 83 (Notice 
Regarding Claim 15, Jaeger discloses everything claimed as applied above (See claim 1). In addition, Jaeger discloses “wherein at least one of [ ] at least one of the first end of the key element comprises the selection element and at least one second end, opposite to the first end, comprises the button element [ ]” (Figure 13, Items 86 and 85 (Notice that cap 86 (key) provides the button element on a second, top end and that sensor tip 85 provides a selection element on the first, bottom end. Notice that the ends are opposite each other. Also, notice that the claim is met with respect to the alternative “at least one of” conditions.)).
Regarding Claim 20, Jaeger discloses “A system comprising at least one display unit and at least one control element for navigating through at least one menu of the at least one display unit and for selecting of at least one menu item of the menu of claim 1” (Refer back to the description regarding Claim 1 and notice the Jaeger discloses a system with at least one display unit (touch screen 82) and at least one control element as described above in Claim 1.).
Regarding Claim 22, Jaeger discloses everything claimed as applied above (See claim 20). In addition, Jaeger discloses “wherein the display unit comprises at least one of [ ] at least one evaluation tool for detecting at least one of a presence and location of magnetic fields or electrical conduciveness of objects approaching and touching the screen surface of the display unit or of a change in capacity due to objects approaching and touching the screen surface of the display unit” (Paragraph [0088] (Notice that the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jaeger in view of Pryor (United States Patent Application Publication US 2015/0070319 A1), hereinafter referenced as Pryor.
Regarding Claim 21, Jaeger discloses everything claimed as applied above (See Claim 20). However, Jaeger fails to explicitly disclose “wherein the display unit is part of at least one rear view device to which the control element is attached or attachable”.
In a similar field of endeavor, Pryor teaches a screen and control surface 886 (Figure 8d) which is part of rear view device (Paragraph [0171], Lines 3 – 5) where rotary knob controls 890 and 891 are implemented.
.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide for the limitations of Claim 1 (See above). However, it has not been shown in the prior art of record to provide for the limitations of Claim 18 in combination with those recited in Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 11, 2021